           Case 1:18-mc-00545-LGS Document 108 Filed 04/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      X
KEITH STANSELL, et al.,                                                :
                                                                       :
                  Plaintiffs,                                          :   No. 1:16 Misc. 00405-LGS
                                                                       :
           v.                                                          :
                                                                       :
REVOLUTIONARY ARMED FORCES OF COLOMBIA                                 :
(FARC), et al.,                                                        :
                                                                       :
                  Defendants.                                          :
                                                                      X
                                                                      :
OLIVIA PESCATORE, et al.,                                             :
                                                                      :
                  Plaintiffs,                                         : No. 1:18-mc-00545-LGS
                                                                      :
           v.                                                         :
                                                                      :
JUVENAL OVIDIO RICARDO                                                :
PALMERA PINEDA, et al.,                                               :
                                                                      :
                  Defendants.                                         ::
                                                                      X


                STIPULATION REGARDING FILINGS IN RELATED CASES

        Plaintiffs Keith Stansell, et al., and Olivia Pescatore, et al. (collectively, “Plaintiffs”) and

third-party Garnishee Equiniti Trust Company (“Equiniti”) jointly propose and stipulate as

follows:

        Whereas, the case docketed at Stansell v. FARC, No. 1:16-mc-00405-LGS (“Stansell”)

and the case docketed at Pescatore v. Pineda, et al., No. 1:18-mc-00545-LGS (“Pescatore”)

have been recognized as related cases pursuant to the ECF notice dated March 5, 2021;

        Whereas, on March 29, 2021, the Court entered an Order1 (the “Order”) setting a date of

April 15, 2021 for the filing of third-party complaints seeking interpleader relief (the



1
 ECF No. 196 in Stansell v. FARC, No. 1:16-mc-00405-LGS, and ECF No. 102 in Pescatore v. Pineda, et al., No.
1:18-mc-00545-LGS.

                                                     1
         Case 1:18-mc-00545-LGS Document 108 Filed 04/16/21 Page 2 of 3




 “Interpleader Complaints”) related to motions for turnover pending at ECF Nos. 121, 145, 147,

 138, 141, and 143 on the Stansell docket, and at ECF Nos. 48, 64, 68, 72, and 74 on the

 Pescatore docket;

        Whereas, each motion for turnover in the Stansell case relates to the same assets and/or

 accounts as an equivalent turnover motion filed in the Pescatore case and vice versa as set forth

 in the parties’ Joint Letter dated March 23, 2021, and each Interpleader Complaint for each asset

 and/or account shall relate to the same respondents/adverse claimants in both actions;

        Whereas, to strictly comply with the Order, Equiniti would be required to file a

 substantially identical interpleader complaint on each docket for each analogous motion for

 turnover, thereby generating duplicative third-party actions; and

        Whereas, Plaintiffs and Equiniti wish to avoid duplicative proceedings and any doubt

 regarding compliance with the Order;

        Now, therefore, Plaintiffs and Equiniti hereby stipulate that:

              1. Equiniti shall file its Interpleader Complaint only on the Stansell docket;

              2. The Pescatore turnover motion shall be resolved through the Interpleader
                 Complaint.




So Ordered.

Dated: April 16, 2021
       New York, New York




                                                   2
       Case 1:18-mc-00545-LGS Document 108 Filed 04/16/21 Page 3 of 3




Dated: New York, New York
       April 15, 2021

                                     Respectfully submitted,


/s/ Nathaniel A. Tarnor                     /s/ Joseph A. Boyle
Nathaniel A. Tarnor                         Joseph A. Boyle
HAGENS BERMAN SOBOL SHAPIRO, LLP            Robert N. Ward
322 8th Avenue, Suite 802                   KELLEY DRYE & WARREN LLP
New York, NY 10001                          3 World Trade Center
Tel: (646) 543-4992                         175 Greenwich Street
E: nathant@hbsslaw.com                      New York, NY 10007
                                            Tel: (212) 808-7800
Counsel for the Pescatore                   Fax: (212) 808-7897
Plaintiffs/Judgment Creditors               E-mail: jboyle@kelleydrye.com
                                            rward@kelleydrye.com

/s/ Tony Korvick                            Counsel for Equiniti Trust
Tony Korvick                                Company
PORTER & KORVICK, P.A.
9655 South Dixie Highway Suite 208
Miami, Florida 33156
Tel: (305) 373-5040
E: tkorvick@porterandkorvick.com

Counsel for the Stansells
Plaintiffs/Judgment Creditors




                                        3
